MONROE, C. J.
Defendant prosecutes this appeal from a judgment of separation from bed and board, but has put in no appearance in this court. The evidence in the record shows that he and plaintiff were married in this state, and subsequently moved to Oklahoma, where his conduct was such as to compel his wife to leave him and to render their living together insupportable. She accordingly returned to the home of her father, in the parish of Bienville, where she instituted this suit. The judge a quo appointed a curator ad hoc to represent defendant, who, however, appeared by counsel of his own selection, and, after a plea to the jurisdiction, filed an answer, and the case was tried upon the issues thus joined. We find no error in the judgment appealed from, and it is
Affirmed.
SOMMERVILLE, J„ takes no part.